Order entered September 20, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00051-CV

                      WINSTON ACQUISITION CORP., Appellant

                                            V.

                    BLUE VALLEY APARTMENTS, INC., Appellee

                    On Appeal from the 116th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-11-01373

                                        ORDER
       The Court has before it appellee’s September 18, 2013 unopposed motion to extend time

to file brief. The Court GRANTS the motion and ORDERS appellee to file its brief by October

25, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE